In a child support proceeding pursuant to Family Court Act article 4, the mother appeals from an order of the Family Court, Queens County (DePhillips, J.), dated June 29, 2000, which denied her objections to an order of the same court (Blaustein, H.E.), dated January 25, 2000, which, upon denying her application for an adjournment, and upon her default in appearing, inter alia, dismissed her motion to restore a motion made in 1990 to the calendar and for discovery.
Ordered that the order is affirmed, with costs.
Contrary to the mother’s contentions, the Family Court properly determined that the Hearing Examiner providently exercised her discretion in denying the request for a further adjournment of the hearing on her motion to restore a prior application to the calendar and in dismissing that motion upon her default. A request for an adjournment is addressed to the *411sound discretion of the court, and its determination will not be disturbed absent an improvident exercise of discretion (see Wolosin v Campo, 256 AD2d 332). Santucci, J.P., Altman, S. Miller and Luciano, JJ., concur.